Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 313.96 meters of silk fabric from case 5000/1, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the 313.96 meters of silk fabric missing from case 5000/1. The protest was sustained to this extent.